SAUNDERS, Judge.
| ,1 would affirm. Our jurisprudence is replete with cases in which sentencing courts reviewed letters from private individuals. See State v. Hams, 07-124 (La. App. 5 Cir. 9/25/07), 968 So.2d 187, State v. Rankin, 488 So.2d 454 (La.App. 3 Cir. 1986), and State v. Rankin, 563 So.2d 420 (La.App. 1 Cir.1990). In this case, the trial courts reason suggest its sentence is based on the disgusting nature of the offense and harm to the victim, not the correspondence in question. Accordingly, I respectfully dissent.